Case 5:20-cv-07502-BLF Document 14-1 Filed 10/27/20 Page 1 of 2




               EXHIBIT A
                  Case 5:20-cv-07502-BLF Document 14-1 Filed 10/27/20 Page 2 of 2


Cris Armenta

From:                Cris Armenta
Sent:                Monday, October 26, 2020 11:46 AM
To:                  Kramer, David; Knoll, Kelly; White, Lauren Gallo
Cc:                  Credence Sol
Subject:             New Case Against Google and YouTube
Attachments:         1. Complaint.pdf


Dear Counsel:
           Enclosed is the Complaint filed earlier this morning on behalf of fifteen Plaintiffs concerning the October 15,
2020 de‐platforming of their channels. We are also serving it in your clients’ agent, but given that we are immediately
filing for a TRO and Preliminary Injunction, courtesy demanded that we provide it to you.

M. Cris Armenta
ARMENTA & SOL PC
11440 West Bernardo Court, Suite 300
San Diego, California 92127
Mobile: (310) 488‐2080
Office: (858) 753‐1724
Facsimile: (310) 695‐2560
cris@crisarmenta.com




                                                             1
